Citation Nr: 1513950	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for contusion of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at January 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in July 2013, additional evidence was associated with the claims file.  As the Veteran's claims are being remanded or withdrawn, there is no prejudice for the Board to proceed and on remand, the Agency of Original Jurisdiction (AOJ) will be able to consider these records in the first instance.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  As the record reflects various psychiatric diagnoses other than PTSD and depression, the issue pertaining to depression has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On January 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (in the form of a written statement and testimony at the January 2014 Board hearing) that a withdrawal of this appeal was requested with respect to the issue of entitlement to compensation under 38 U.S.C. § 1151 for contusion of the right shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to compensation under 38 U.S.C. § 1151 for contusion of the right shoulder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.   § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C. § 1151 Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204 (2014).  The issue pertaining to contusions of the right shoulder was addressed by the RO in a March 2013 statement of the case along with the issues pertaining to service connection for psychiatric disorders.  While the Veteran submitted a substantive appeal in May 2013 which limited the appeal to the psychiatric issues, a July 2013 supplemental statement of the case addressed the right shoulder issue, as did written argument from the representative dated in December 2013.  To the extent that the representative's argument is considered a substantive appeal, the Veteran in January 2014 withdrew the appeal with respect to the issue of entitlement to compensation under 38 U.S.C. § 1151 for contusion of the right shoulder and, hence, there remain no allegations of errors of fact or law for appellate consideration in regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to compensation under 38 U.S.C. § 1151 for contusion of the right shoulder.


REMAND

The Veteran seeks entitlement to service connection for PTSD and depression.  

The Board initially notes that not all of the Veteran's personnel records may be of record.  In an October 2009 request, the RO requested personnel records, but its request was limited in scope and was not for complete personnel records.  As will be detailed below, the Veteran's service connection claims are being remanded and as such, on remand, an additional request must specifically be made for the Veteran's complete personnel records.  

The Veteran appears to have two main sets of stressful incidents in-service that he contends his PTSD and depression are related to.  In addition, the Veteran has also referenced other stressful incidents in-service.  See February 2010 VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) secondary to Personal Trauma) (referencing stressful incidents at boot camp, fights while stationed at Governor's Island, New York and being harassed and fights while serving time in the brig).  

The first main stressful incident alleged by the Veteran is that he "was the first one that walked in after" his shipmate committed suicide.  See January 2014 Board Hearing, pages 10-12.  On a VA treatment note with an apparent notation from the Veteran received in December 2012, the Veteran wrote "saw shipmate commit suicide" on GI [based on the other evidence of record, presumably Governor's Island) New York "on or about 11/1976 in barracks."  

The second main stressful incident relates to alleged in-service military sexual trauma (MST).  Various documents of record reference MST.  For example, a June 2009 VA treatment note (prior to the Veteran's filing of his service connection claims on appeal) stated that the Veteran reported a history of sexual molestation in the military, experiencing MST and a history of MST.  A March 2010 VA psychological assessment reported two incidents of MST.  The first was referenced to occur while stationed aboard a ship and another while stationed at Governor's Island, New York.  Both were noted to be "off-base and perpetrated by male soldiers."  A July 2010 VA examination report (not ordered for the Veteran's service connection claims on appeal) noted that the Veteran reported he suffered MST twice "by a gang of male soldiers."  At the January 2014 Board hearing, the Veteran testified that on March 8, 1976, he was attacked and suffered MST in the boiler room of a Coast Guard ship (the USCGC Westwind) from two men.  See Board Hearing Transcript, pages 4-6.  He reported going to the infirmary the next morning and reporting that he was beat up.  The Veteran also reported that on Governor's Island, New York on October 16, 1976 he was "jumped" and beat up by three men and was a victim of MST.  Id. at 6-7.  The Veteran reported that he was treated on October 17, 1976 for "several facial lacerations" and stated that he "had several x-rays, swelling of the left side, hands messed up."  

The Veteran stated at the hearing that "there was -- it was in the medical reports, that that was confirmed.  I got both of those."  The Veteran's service treatment records (STRs) contain a note dated March 19, 1976, which contained a stamp from the USCGC Westwind, which noted "Black eye - fight last evening."  Three x-ray reports, all dated September 1, 1976, are also of record and separate personnel records referenced the Veteran being stationed at Governor's Island, New York in September 1976.  One referenced a TMJ x-ray and noted "received blow to jaw"; another referenced a skull x-ray and that the Veteran was "involved in fight last P.M. received several blows to [h]ead" and the final one referenced left hand and left thumb x-rays and that the Veteran "sustained trauma during fight to [left] hand."  

The Board notes that the Veteran has not been afforded a VA examination with respect to his claims for entitlement to service connection for PTSD and depression.  A July 2010 VA Mental Disorders (Except Initial PTSD and Eating Disorders) examination was conducted, but this examination was not ordered with respect to the Veteran's service connection claims on appeal.  The evidence of record contains various mental health records with varying diagnoses.  As the current evidence is insufficient to decide the claim and the Veteran has not been provided a VA examination with respect to his service connection claims, remand is required for a VA examination that addresses whether the Veteran has PTSD, depression or any other psychiatric disorder that is related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel record.

2.  Seek to corroborate the suicide of the Veteran's shipmate through the appropriate channels.  On a VA treatment note with an apparent notation from the Veteran received in December 2012, the Veteran wrote "saw shipmate commit suicide" on GI [presumably Governor's Island) New York "on or about 11/1976 in barracks."  If additional information is required from the Veteran in order to corroborate the stressor, he should be contacted for such information.  

3.  After completion of the above, afford the Veteran a VA psychiatric examination to determine the current diagnosis of any psychiatric disorder present and the etiology thereof.  

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has (or had at any point during the pendency of the appeal period dating to October 2009) post-traumatic stress disorder (PTSD), depression or any other psychiatric disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the reported verbal and physical assaults, as well as MST-including an opinion as to whether the evidence indicates that a verbal abuse and MST occurred (and if verified, the incident relating to the Veteran walking in after a shipmate had committed suicide).

While review of the entire claims folder is required, attention is invited to the evidence of record that diagnosed PTSD and/or depression with reference to the Veteran's MST.  See April and May 2010 VA treatment notes from Dr. S.B. (referencing the Veteran as "diagnosed with PTSD due to MST"); July 2010 VA examination report (noting the Veteran's MST and providing a diagnosis of MDD with PTSD features); October 2011 VA treatment note from Advanced Nurse Practitioner P.M. (referencing MST and containing diagnoses of PTSD and MDD).  Attention is also invited to the Veteran's service treatment records, which contain mental health records, including a February 1977 psychiatric evaluation that provided a diagnosis noting in part "inadequate depressive and paranoid features."  The service treatment records also include a note dated March 19, 1976, which contained a stamp from the USCGC Westwind, which noted "Black eye - fight last evening."  Three x-ray reports, all dated September 1, 1976, are also of record and separate personnel records referenced the Veteran being stationed at Governor's Island, New York in September 1976.  One referenced a TMJ x-ray and noted "received blow to jaw"; another referenced a skull x-ray and that the Veteran was "involved in fight last P.M. received several blows to [h]ead" and the final one referenced left hand and left thumb x-rays and that the Veteran "sustained trauma during fight to [left] hand."  
    
The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


